 

Case 20-10343-LSS Doc 4753 Filed 05/21/21 Page1of4

[.cr4,
21 AMIO: 10

  
   
 

CLERK
US BANKRUPTCY COURT
NISTRICT OF DEL AWARE

May 2, 2021

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street, 6" Floor
Wilmington, DE 19801

Re: Claim Number SA - a

Dear Honorable Justice Silverstein;

Iam po a psychologist licensed in the state of Hawaii. 1 am also a member of
the class-action lawsuit against the BSA. It was emotionally difficult for me to initiate a
claim with this suit and I didn’t contact the attorneys until late October of last year. It was
psychologically taxing to recount my story which triggered a challenging two-plus
months for me and my family which coincided with the holidays. I was initially reluctant
to write this letter to the court knowing that it would again cause disturbance in my life-it
has. Yet I do want to put closure on, and sce justice served in, this matter. No doubt, there
are many other claimants who, true to the diagnosis of PTSD, will not be writing to you
to avoid the memories and emotional fallout of their trauma. This avoidance is one of the
criteria for the diagnosis.

I was a naive twelve-year-old boy when the assistant scoutmaster of my troop, P|
QE targeted me and eventually sodomized me after plying me with a large amount
of alcohol (I had never been drunk before in my life) and in the process made me
violently ill. I'd like to share with the court the nefarious and despicable manner by
which Mr. MB Ig this and the consequences that unfolded for me over the ensuing
decades as well as my actions to warn the BSA and, in an inept and fumbling manner,
my efforts to get some sort of closure and apologies or acceptance of responsibility in
this matter.

I was eleven-years-old when I, with the help of my parents, found Troop Two which
met on the compound of the Lutheran church in Middletown, Connecticut-the town
where I was born and raised. I very much enjoyed scouting and had advanced quickly
through the ranks of tenderfoot, second and then first class scout. I’m not sure exactly
wher MRI ined as an assistant scoutmaster of Troop Two but it coincided
with my efforts to advance in the areas where merit badges were needed in scouting. |
was attempting to become a Star Scout and hoped [ would eventually become a Life and
then an Eagle Scout -the highest achievable rank. ] was the troop leader of my troop by

 
 

Case 20-10343-LSS Doc 4753 Filed 05/21/21 Page 2of4

that time and I was a relatively happy young boy. He befriended me and I relished the
attention he gave me-perhaps because my father was strict, cold and distant and often
busy as I had three older brothers and a sister to be cared for. Mr.iifiwas an advisor
who could assist me with and sign off on the first aid merit badge which was required, I
believe, to be a Star Scout.

He brought me to my home after a Troop meeting one night as he had told me that he
wanted to take me camping that weekend. I was elated as I really enjoyed camping. He
was standing in the hallway of my parent’s home in his full Assistant Scoutmaster
uniform (and I was in my Scout uniform) when he told my parents of the plan and they
(unknowingly and naively) agreed. They did not think it was strange that a Scout leader
would be taking an individual scout on a camping trip. They trusted him and the BSA as
did I. Though the camping trip was not until the next day he said 1 should stay over his
place so that we could get an early start the next day.

He also told me when we got to his home - a dingy apartment in a house on Long Hill
Road in Middletown, Connecticut - that we could work on the First Aid merit badge that
night. He had me

   

 

     

paid for the food with food stamps - I had never seen these before. I understood later on
that he was on some kind of disability. We then went to pick up another boy named
BD ose and went to this “camping” trip which was actually some kind
of CB (citizen band radio) gathering/ “jamboree” he called it. We pitched our tent on the
grounds there and in the middle of the night itrained so hard that we had to pull up our
tent and leave. We ended up going back t partment and slept there until the
morning.

That next morning | remember fiiiineoing into his bedroom with{jand closing
the door. I don’t know what happened there but when|ame out he was in tears
and ME aid he was going to bring him home and I was to wait for MEEEEto get
back, which I did.

That eveningliiifiififiikhowed me a bottle of vodka and encouraged me to drink. I don’t
know how many glasses he gave me but [ remember becoming very sick and puking

that whole night and well into the next day. That next morning he asked me if I
a

also told me that he was concerned about me that night as my eyes had dilated. That was

 
 

Case 20-10343-LSS Doc 4753 Filed 05/21/21 Page 3of4

the last time I spent the night in his place. He got what he wanted and then he
introduced me to his friend the next day who wanted to be with me and told
me that he would buy me a CB radio. I thought as creepy and told iiihat |
wanted to go home and he brought me home.

Since that time I struggled to understand what happened and how it affected me. For
many years I struggled with my sexual orientation and believed that the abuse was the
cause of my confusion. I dated women and dated men and didn’t have any meaningful
romantic relationship until I was 28 years old. That didn’t last long and neither did the
following three relationships. I finally met someone I could marry in 2014 at the age of
fifty-four. It’s not the happiest of marriages but it’s good enough and we have a one-year-
old son and another on the way. I was in therapy for about fifteen years. I abused alcohol,
marijuana, and other drugs for many years, especially in high school and college and | am
lucky to be alive as I engaged in a lot of reckless behavior over the years and considered
suicide many times.

I was very ashamed of what happened and didn’t tell anybody for a long time. I left the
BSA within the year. | got as far away as I could from Middletown and after college
Joined the Peace Corps. Somewhere between 1984 and 1985 when I was overseas living
in Japan | wrote a letter to the Long River Council of the BSA in Middletown, CT which
was the Council to which my troop belonged. It was a lengthy letter detailing the abuse
as I was concerned that ici be still abusing other children. I never got a
response from them. I also phoned the Middletown, CT police department in 1990 to tell
them about what happened. I returned to the US in 1989 after having been away for
eight years having lived and worked oversees until 1989. They told me that [ should
seck therapy which I had already started in 1989. Other than that they said they could
not help me.

Sometime in 1995 or so | was in therapy and my therapist thought it would be a good
idea to forgive bo [ wrote a !etter to him doing that. J regret that. That letter ended
up with his son of the same name (I guess he was a junior). His son told me that when he
opened my letter he immediately knew what it was about as he knew that INN had
done this sort of thing to other boys. He sent it along to his father and called me to
inform me of this and his correct address and, I believe, phone number. I called
three times over the course of the next few years. I really wanted an apology and a full
accounting of what he did to me that night as I had blacked out for part of the incident.
Bas no help. He said it was a long time ago and he did not remember. He denied
doing anything improper.

He also said that he started a new family and wanted to leave the past behind. [ would
love to leave the past behind but it still! plagues me and I have nothing but hatred and
rage ae what he did to me. I also despise the BSA for their complicity

in his crimes. My pleasant memories of my ee iii New England town
are forever tainted by the memories of the trauma. the child rapist - has

 
 

   

Case 20-10343-LSS Doc 4753 Filed 05/21/21 Page4of4

since deceased never having been held accountable for his crimes. The BSA is also
trying to shirk their responsibility it seems.

My understanding of trauma is that significant healing can take place if the traumatized
individual can tell their story to the party or parties that traumatized them and be heard. |
was never heard by Ifor the BSA even though I made many attempts. I have to
accept this state of affairs. I will never know what my life would have been like if this
never happened to me but | do want justice served.

Thank you for your time and understanding in this matter.

spectfull

 
